ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_05_EN.txt. 265

SEPARATE OPINION OF JUDGE DUGARD

Circumstances to be considered in deciding when to remove case from the List
— Manifest lack of jurisdiction warranting removal from List when no reason-
able possibility that jurisdiction may be established in subsequent proceedings —
Grounds advanced for jurisdiction in present proceedings manifestly unfounded
— Need to remove Application from List — Expression of concern that Court’s
even-handed comments on situation might be improperly interpreted.

I. While I agree with the Order of the Court rejecting the request for
the indication of provisional measures submitted by the Democratic
Republic of the Congo, I am unable to agree with the Order of the Court
that the case should not be removed from the Court’s List.

2. For many years there has been a debate over the question whether
an Order for provisional measures, made under Article 41 of the Statute
of the International Court of Justice, is binding or not. In the LaGrand
case, the Court gave its answer: such an Order is binding upon States
(LaGrand (Germany v. United States of America), Judgment, LC.
Reports 2001, pp. 498-508, paras. 92-116). As a consequence of this deci-
sion, provisional measures will assume a greater importance than before
and there will be a greater incentive on the part of States to request such
measures. In these circumstances, the Court should be cautious in
making Orders for provisional measures where there are serious doubts
about the basis for jurisdiction and strict in its response to requests for
provisional measures where the jurisdictional basis for the claim is
manifestly unfounded. If it fails to adopt such an approach, the Court
will be inundated with requests for provisional measures.

3. The Court has expressed itself clearly on the need for caution in the
granting of provisional measures where there is inadequate basis for the
exercise of jurisdiction on the merits of the case'. In the case concerning
Legality of Use of Force ( Yugoslavia v. Belgium) the Court stated that it
ought not to grant a request for provisional measures “unless the provi-
sions invoked by the applicant appear, prima facie, to afford a basis on
which the jurisdiction of the Court might be established” (Legality of Use

' For a survey of this jurisprudence, see the separate opinion of Judge Higgins in the
case concerning Legality of Use of Force { Yugoslavia v. Belgium), Provisional Measures,
Order of 2 June 1999, I C.J. Reports 1999 (1), pp. 164-168, paras. 12-25.

50
266 ARMED ACTIVITIES (SEP. OP, DUGARD)

of Force ( Yugoslavia v. Belgium), Provisional Measures, Order of 2 June
1999, I. C.J. Reports 1999 (I), p. 132, para. 21). This test 1s endorsed by
the Court in its present Order (para. 58).

4. The jurisprudence of the Court is less clear on the action it should
take, if any, where the Applicant requesting provisional measures has
failed to establish, prima facie, a basis for jurisdiction. No doubt this is
because before the cases concerning the Legality of Use of Force between
Yugoslavia and ten NATO States in 1999, there was no case in which the
Applicant requesting provisional measures had failed to establish a prima
facie basis for jurisdiction. In these cases the Court addressed the ques-
tion of what to do in such circumstances and held that two of the ten
Applications, those brought by Yugoslavia against Spain and the United
States, should be removed from the List of cases before the Court. In
these two cases the Court held that where it “manifestly” lacked jurisdic-
tion, by reason, inter alia, of the reservations by Spain and the United
States of America to the Genocide Convention excluding the jurisdiction
of the Court, the cases should be removed from the List because

“within a system of consensual jurisdiction, to maintain on the Gen-
eral List a case upon which it appears certain that the Court will not
be able to adjudicate on the merits would most assuredly not con-
tribute to the sound administration of justice” (Legality of Use of
Force ( Yugoslavia v. Spain), Provisional Measures, Order of 2 June
1999, L CJ. Reports 1999 (II), p. 773, para. 35; Legality of Use
of Force (Yugoslavia v. United States of America), Provisional
Measures, Order of 2 June 1999, I C.J. Reports 1999 (II), p. 925,
para. 29).

In the eight other Applications brought by Yugoslavia against NATO
States, which were parties to the Genocide Convention but had failed
to exclude the Court’s jurisdiction by reservation, the Court held that
although “at this stage of the proceedings” it could not find that the acts
imputed by Yugoslavia to the respondent States fell within the provisions
of the Genocide Convention, and could thus afford a basis for the exer-
cise of jurisdiction under Article IX of the Convention, it might be pos-
sible for Yugoslavia to develop its position in this respect at a later stage.
Hence it refused to remove the cases from the List.

5. It is not my intention to explore the reasoning of the Court on this
matter. Suffice it to say that the Court reached its decision in these
cases on the circumstances of these cases without attempting to expound
any general test for deciding when it “manifestly” lacked jurisdiction.
Several formulations which give greater guidance were, however,

51
267 ARMED ACTIVITIES (SEP. OP. DUGARD)

advanced by individual judges in these cases. Judge Higgins stated that
where

“it is clear beyond doubt that no jurisdiction exists in a particular
case, good administration of justice requires that the case be imme-
diately struck off the List in limine” (Legality of Use of Force
( Yugoslavia v. Belgium), Provisional Measures, Order of 2 June
1999, LC.J. Reports 1999 (I), p. 169, para. 29).

Judge Gaja, in considering “the situation in which the Applicant invokes
a jurisdictional clause in a treaty, but has not shown that a reasonable
connection exists between the dispute submitted to the Court and the
treaty including the clause”, maintained that in such circumstances the
case should be struck off the List “only if no such connection could be
established at subsequent stages of the proceedings” (Legality of Use of
Force ( Yugoslavia v. Italy), Provisional Measures, Order of 2 June 1999,
LC J. Reports 1999 (7), p. 502). He continued by stating that

“When on the contrary a reasonable connection may conceivably
appear in the future, it would be too drastic a solution to remove the
case from the List. The applicant State should therefore be given an
opportunity to develop its position in a memorial — whether or not
its arguments are meritorious.” (bid. )

Judge Oda, in holding that all ten of Yugoslavia’s Applications against
NATO States should be struck off the List, reasoned that where the
Court finds in an Application for provisional measures that “there is not
even a prima facie basis of jurisdiction”, this

“should be interpreted as a ruling that it has no jurisdiction whatso-
ever to entertain the Applications, without leaving any room to
retain these cases and to deal with the issue of jurisdiction in the
future” (Legality of Use of Force ( Yugoslavia v. Belgium), Provi-
sional Measures, Order of 2 June 1999, LC. J. Reports 1999 (I),
p. 159, para. 27).

6. Judge Oda’s suggestion that once the Court has found that there is
no prima facie basis for jurisdiction in an Application for provisional
measures the case should automatically be struck off the List is probably
too drastic a response as it fails to allow for a consideration of the cir-
cumstances of individual cases. It seems wiser therefore to adopt guide-
lines for the interpretation of the test of “manifest lack of jurisdiction”
which would enable the Court to consider the factors such as the history
of the Application, the likelihood that the Applicant will be able to show
in future that there exists a reasonable connection between the dispute
and the treaty invoked to found jurisdiction (as suggested by Judge
Gaja) and the prospects of any preconditions for the establishment of
jurisdiction being met. Such guidelines might be subsumed in a test of

52
268 ARMED ACTIVITIES (SEP. OP. DUGARD)

reasonableness; a case should be removed from the List where there is
no reasonable possibility, based on the facts and circumstances of the
unsuccessful Application, that the Applicant will at some future date
be able to establish the jurisdiction of the Court on the instruments
invoked for jurisdiction in the Application for provisional measures.

7. In the present case the Court has rightly held that the instruments
invoked by the Applicant, prima facie, provide no basis for jurisdiction.
It does not, however, go so far as to hold that there is a “manifest lack of
jurisdiction” warranting the removal of the Application from the List
(Order, para. 91). The Court gives no clear reason for this finding, but
suggests that the failure of the Applicant to meet preconditions for the
establishment of jurisdiction or to show a connection between the dispute
before the Court and the treaties relied upon for jurisdiction “at this
stage in the proceedings” (Order, paras. 79, 82 and 88) might be remedied
at a later stage of the proceedings (Order, para. 90). In my view, such a
finding sets too low a threshold for “manifest lack of jurisdiction” in
the circumstances of the present case, and sets a dangerous precedent
for the Court.

8. In the present Application the Congo has relied on eight instru-
ments to found jurisdiction, six of which manifestly do not provide the
remotest basis for jurisdiction — as shown by the Court in its Order. The
Convention against Torture of 1984 provides no basis for jurisdiction as
Rwanda is not a party to this Convention (Order, para. 61). The Conven-
tion on Racial Discrimination of 1966 and the Genocide Convention of
1948 provide no basis for jurisdiction as Rwanda has by reservation
excluded the jurisdiction of the Court (Order, paras. 67 and 72). The
Vienna Convention on the Law of Treaties is inapplicable as there is no
dispute whatsoever between the Congo and Rwanda concerning a con-
flict between a treaty and peremptory norm of international law, as pro-
vided for in Articles 53 and 66 (Order, para. 75). The Unesco Constitu-
tion is likewise inapplicable as there is no dispute whatsoever between the
Congo and Rwanda over the interpretation of the Unesco Constitution
as contemplated by Article XIV, paragraph 2, of this Constitution (Order,
para. 85). The Constitution of the World Health Organization places
obligations on the World Health Organization and not on member States
to promote health (Arts. | and 2). Article 75 of the Constitution of the
WHO could not therefore give the Court jurisdiction over a dispute con-
cerning an allegation that a State had undermined the health of persons
in another country (Order, para. 82).

9. This leaves only the compromissory clauses in the Montreal Con-
vention for the Suppression of Unlawful Acts against the Safety of Civil
Aviation (hereinafter Montreal Convention) and the Convention on the
Elimination of All Forms of Discrimination against Women (hereinafter

53
269 ARMED ACTIVITIES (SEP. OP. DUGARD)

Convention on Discrimination against Women) as possible grounds for
the establishment of jurisdiction.

10. The claim that Article 14 of the Montreal Convention provides a
basis for jurisdiction must be seen in its historical context. In 1999 the
Congo brought an Application before the Court similar to the present
one in which it sought to found the jurisdiction of the Court on the com-
promissory clause in the Montreal Convention, alleging that in 1998 a
civil aircraft had been shot down by the forces of Rwanda, Uganda or
Burundi. Following Rwanda’s Memorial in response to this allegation, in
which it denied that the Congo had defined the nature of the dispute or
complied with the preconditions of negotiation or arbitration laid down
in Article 14 of the Convention, the Congo notified the Court on 15 Janu-
ary 2001 that it wished to discontinue the proceedings but that it “reserved
the right to invoke subsequently new grounds of jurisdiction of the
Court” (LC... Yearbook 2000-2001, No. 55, p. 286). In the present
Application the Congo again argued that the Court had jurisdiction over
the dispute under Article 14 of the Montreal Convention on the basis of
the shooting down of the civil aircraft in 1998, but made no request to
indicate any provisional measure relating to rights under the Montreal
Convention (Order, para. 88). Nor did it even suggest that it had made
any attempt at negotiation or arbitration in respect of the dispute over
the shooting down of the aircraft in 1998, before or after the withdrawal
of its earlier Application in January 2001, despite Rwanda’s warning in
its Memorial of 2000 that failure to do this constituted a flaw in its argu-
ment on jurisdiction. The accumulation of objections to the establish-
ment of jurisdiction under Article 14 of the Montreal Convention —
non-compliance with the preconditions for jurisdiction, failure to specify
the nature of the dispute or to request provisional measures relating to
rights under the Convention and the resurrection of a complaint of 1998
in the form of a cause of action for urgent measures in 2002 — surely
indicates that the Montreal Convention manifestly does not constitute a
basis for the establishment of jurisdiction. It is “clear beyond doubt that
no jurisdiction exists” in this case on the basis of the Montreal Conven-
tion — in the words of Judge Higgins (see paragraph 5 above). More-
over, the discontinuance of proceedings based on this jurisdictional
ground in 2001 and the rejection of this jurisdictional argument in the
present proceedings demonstrates that there is no real possibility that a
reasonable connection between the dispute submitted to the Court and
Article 14 of the Montreal Convention could be established at subse-
quent stages of the proceedings (see the comment by Judge Gaja, para-
graph 5 above).

11. It is clear that women have suffered disproportionately in the con-

54
270 ARMED ACTIVITIES (SEP. OP. DUGARD)

flict in the eastern part of the Congo. They have been subjected to rape,
torture, mutilation and murder and deliberately infected with HIV by
forces employing sexual violence as an instrument of terror and war.
Crimes of this kind are the concern of international humanitarian law
which brings “rape, sexual slavery, enforced prostitution, forced preg-
nancy, enforced sterilization, or any other form of sexual violence of
comparable gravity” within the definition of crime against humanity
(Art. 7, para. 1, of the Rome Statute of the International Criminal Court,
1998) and provides for individual criminal responsibility and punishment
for such crimes. Whether the Convention on Discrimination against
Women, which obliges States to adopt measures to eliminate discrimina-
tion against women in their law and practice, but imposes no effective
procedures for its enforcement (such as the procedure for inter-State dis-
putes to be found in Article 11 of the Convention on Race Discrimina-
tion), is an appropriate instrument for the protection of women in armed
conflict remains uncertain.

The Court was not, however, required to consider this matter as the
Congo failed to indicate, even on a prima facie basis, that it had complied
with the preconditions for the establishment of the Court’s jurisdiction
under Article 29 of the Convention (Order, para. 79). There was no evi-
dence of a dispute between the Congo and Rwanda over the interpreta-
tion or application of the Convention; no evidence of an attempt to settle
any dispute under the Convention by negotiation; and no evidence of an
attempt to submit any dispute under this Convention to arbitration. The
sad truth is that the dispute between the Congo and Rwanda is not about
women’s rights or the treatment of women but about the armed conflict
in the Congo. This was made clear by the Congo in its oral reply when, in
response to Rwanda’s argument that there had been no negotiation or
request for arbitration as required by the compromissory clause in the
Convention on Discrimination against Women, it stated that Rwanda
had rejected Congo’s proposals for “the settlement of certain specific
armed conflicts” at a number of conferences and meetings (Order,
para. 51).

In these circumstances it is clear that there is no reasonable possibility
that Article 29 of the Convention on Discrimination against Women will
provide a jurisdictional basis for the present dispute between the Congo
and Rwanda over the armed conflict in the eastern Congo. It manifestly
provides no basis for jurisdiction as there is no reasonable possibility that
the Applicant will in future be able to establish a connection between the
dispute before the Court and Article 29.

12. I have endeavoured to show that none of the eight instruments
advanced by the Applicant to found jurisdiction in the present proceed-
ings, viewed separately, offers, prima facie, a basis for jurisdiction in the

55
271 ARMED ACTIVITIES (SEP. OP. DUGARD)

present dispute, either now or in future. The absence of jurisdiction is
therefore manifest. This conclusion is even stronger if one views the eight
instruments cumulatively. The Applicant is clutching at straws to found
jurisdiction in this matter. It has clutched at eight straws in the hope that
their cumulative effect might compensate for the failure of each one indi-
vidually to offer a basis for jurisdiction. The Court should show its dis-
pleasure for this strategy by striking the Application from the List.

+
* *

13. Both Rwanda and the Congo have suffered seriously in the past
decade as a result of civil strife and armed conflict. The present Order
makes no judgment on the conduct of either Party. It rightly expresses
concern about the human suffering in the region of the eastern Congo
and calls upon States in the region to abide by the rule of law (Order,
paras. 54-56 and 93). It is not possible to infer that, because Rwanda is
the Respondent in the present proceedings, the comments of the Court
apply more to it than tc the Congo. Nor may it be suggested that because
Rwanda has declined to accept the Court’s jurisdiction in this matter that
it has anything to hide. It has simply exercised its right not to submit to
the Court’s jurisdiction, a right which forms the cornerstone of the
present international order in which judicial settlement is premised on
consent (Order, paras. 57 and 92).

The Court’s call to States to act in conformity with international law,
particularly international humanitarian law, applies to all States in the
region, including both the Congo and Rwanda. It does not in any way
prejudge the issues raised in the present proceedings.

(Signed) John DuGarp.

56
